Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the restriction election filed on 01/09/2022. Claims 15-20 are elected with traverse. Claims 1-14 are withdrawn. Claims 15-20 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election Response to Arguments
3.	A.	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable as following:
Subcombination I
Subcombination II
Subcombination III
Claim 1:populating a database of affiliates associated with the meeting organizer, including a meeting time and a meeting location for each affiliate;
Claim 8:providing the user with a mobile device including a global positioning system (GPS) module, a monitoring application in operable communication with the GPS module, and the user’s sobriety data recorded on a memory device comprised in the mobile device;
Claim 15:detecting the presence of a mobile device at a first time and a first location selected by the user;
providing a user with a mobile device having a processor configured to execute a monitoring application;
providing an electronic benefit to the user based upon compliance with the recovery plan;
comparing the first time and first location to a database of approved meetings, wherein the comparing is substantially 

populating an electronically searchable database with at least one approved meeting, each approved meeting comprising a meeting time and a meeting location;
providing a reward via the mobile device upon confirming that: i) the first time and the first location correspond to an approved meeting; and il) the user is proximate the mobile device at the first time
detecting the presence of the mobile device at a first meeting location at a corresponding first meeting time;
populating the electronically searchable database with at least one no-go zone, having an associated geo-fence;

determining, substantially contemporaneously with the first meeting time, whether the first meeting time and the first meeting location correspond to an affiliate within the database;
determining, using the GPS module, instances in which the mobile device is one of not physically present at one of the approved meetings and crosses the at least one geo-fence;

prompting the user to authorize a transfer of funds from the second account to the first account substantially contemporaneously with the first time upon confirming that the first meeting time and the first meeting location correspond to an affiliate within the database
terminating the electronic benefit upon confirming that the mobile device was not physically present at the meeting location at the meeting time; and


terminating the user benefit upon confirming that the electronic device has breached a geo-fence




Claim 2identifying and associating respective financial accounts for each affiliate; and

allocating at least a portion of the transferred funds to the affiliate account associated with the first meeting location and the first time.
Claim 9:confirming the user's proximity to the mobile device using a biometric parameter at the meeting time.
Claim 16:wherein the detecting the presence of a mobile device at a first time and a first location incudes detecting that the mobile device has crossed a geo-fence.
Claim 3:establishing a geo-fence surrounding one or more of the meeting locations, wherein detecting the presence of the mobile device at a meeting location is the detection of the presence of the mobile device inside the geo-fence.
Claim 10:
wherein the terminating step includes terminating the user’s internet access.
Claim 17:
wherein the mobile device is configured to not report its location outside the geo-fence.

Claim 11:wherein the electronic benefit is an electronic cash transfer.
Claim 18:the automatic taking of a blood sample by a testing device in operable physical contact with the user’s body and in electronic communication with the mobile device.
Claim 5:wherein the electronic device silences itself while its presence is detected within the geo-fence.
Claim 12:wherein the mobile device is configured to not report its GPS location outside the geo-fence.
Claim 19:the automatic, real-time analysis of the blood sample and real time electronic communication of analysis results via the mobile device to a third party.
Claim 6:a check-in request feature wherein a third party prompts the electronic device to alarm and request an immediate check-in by the user.
Claim 13:reporting the user’s sobriety data upon determining that the electronic device is within a geo-fence.
Claim 20:a request a ride/offer a ride transportation service.

Claim 14:the collection of sobriety data for other people within the geo-fence, calculating a sobriety metric for all people within the geo- fence, and displaying a sobriety metric based on the collected sobriety data for all of the people within the geo-fence.



B.	Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR1.142 (b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/09/2022. The traversal is on the ground(s) that  Examiner has failed to demonstrate that two-way distinctiveness exists between each set of claims. This is not found persuasive because the groups were shown to be distinct for the reasons given in the Restriction Requirement mailed on 09/10/2021 and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is still deemed proper and is therefore made FINAL.

	
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 15 is/are drawn to method (i.e., a process). As such, claim 15 is/are drawn to one of the statutory categories of invention.
Claims 15-20 are directed to providing reward based on location and predetermined approved meeting. Specifically, the claims recite detecting the presence at a first time and a first location selected by the user; comparing the first time and first location of approved meetings, wherein the comparing is commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as mobile device, database merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the mobile device, database perform(s) the steps or functions of detecting the presence at a first time and a first location selected by the user; comparing the first time and first location of approved meetings, wherein the comparing is substantially contemporaneous with the first time; and providing a reward upon confirming that: i) the first time and the first location correspond to an approved meeting; and il) the user is proximate at the first time. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a mobile device, database to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing reward based on location and predetermined approved meeting. As discussed above, taking the claim elements separately, the mobile device, database  perform(s) the steps or functions of detecting the presence at a first time and a first location selected by the user; comparing the first time and first location of approved meetings, wherein the comparing is substantially contemporaneous with the first time; and providing a reward upon confirming that: i) the first time and the first location correspond to an approved meeting; and il) the user is proximate at the first time. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing reward based on location and predetermined approved meeting. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 16-20 further describe the abstract idea of providing reward based on location and predetermined approved meeting. The dependent claims do not include additional elements 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingery, (U.S. Patent Application Publication No. 20160309122).

Regarding Claim 15, Kingery teaches a method of facilitating a user's compliance with a recovery plan that includes attending a predetermined number of approved meetings within a predetermined time period, the method comprising the steps of (See at least 95, “a monitoring method;” 416, “monitoring method may also include determining the monitored individual's compliance with .. . attendance of one or more self-help meetings, attendance at one or more court hearings, attendance at one or more probation officer meetings.”):detecting the presence of a mobile device at a first time and a first location selected by the user; (See at least 18, “location data may include one or more of Global Positioning System (GPS) data... the location data is Assisted Global Positioning System (A-GPS) data;” 933, “FIG. 1 and FIG. 18, there is shown a client monitoring process that may reside on and/or be executed by a microprocessor(s) (not shown) that may be executed by one or more client electronic devices... smartphone(s);” 941, “monitoring ... location data... enable the monitored individual 48 and/or his location to be uniquely identified;” Fig. 15; 27 as to calendar interface),comparing the first time and first location to a database of approved meetings, wherein the comparing is substantially contemporaneous with the first time; and (See at least 18, “location data may include one or more of Global Positioning System (GPS) data... the location data is Assisted Global Positioning System (A-GPS) data;” 933, “FIG. 1 and FIG. 18, there is shown a client monitoring process that may reside on and/or be executed by a microprocessor(s) (not shown) that may be executed by one or more client electronic devices... smartphone(s);” 941, “monitoring ... location data... enable the monitored individual 48 and/or his location to be uniquely identified;” Fig. 15; 27 as to calendar interface; 951, “a calendar within the client monitoring application 76, wherein the calendar includes one or more attendance requirements, for instance court appointments and/or probation officer meetings;” 164; 9138-39, as to client side and server side monitoring application and progress reporting; 9168, “the monitored individuals 48 current location 910 and/or location data 910 may be determined by the client monitoring application 76, and transmitted to the monitoring application 72 ;” 4/102 as to database. Examiner construes court appointments and probation meetings to be approved meetings set in the monitoring application data store.),providing a reward via the mobile device upon confirming that:i) the first time and the first location correspond to an approved meeting; and (See at least 148, “monitoring requirements may include attendance of one or more self-help meetings, attendance at one or more court hearings, attendance at one or more probation officer meetings. The monitoring requirements may include, one or more individual proximity restrains;” 149, “monitoring process 16 may include administering 290 a reward;” 985, “may include a link 1750, wherein the monitored individual 48 may redeem one or more rewards associated with the monitored individual's 48 compliance with one or more monitored requirements.” Examiner construes proximity restraints to mean user is proximate the mobile device.), il) the user is proximate the mobile device at the first time; (See at least 148, “monitoring requirements may include attendance of one or more self-help meetings, attendance at one or more court hearings, attendance at one or more probation officer meetings. The monitoring requirements may include, one or more individual proximity restrains;” 149, “monitoring process 16 may include administering 290 a reward;” 985, “may include a link 1750, wherein the monitored individual 48 may redeem one or more rewards associated with the monitored individual's 48 compliance with one or more 

Regarding Claim 16, Kingery teaches the method of claim 15, wherein the detecting the presence of a mobile device at a first time and a first location incudes detecting that the mobile device has crossed a geo-fence; (See at least 148, “monitoring requirements may include attendance of one or more self-help meetings, attendance at one or more court hearings, attendance at one or more probation officer meetings. The monitoring requirements may include, one or more individual proximity restrains;” 149, “monitoring process 16 may include administering 290 a reward;” 985, “may include a link 1750, wherein the monitored individual 48 may redeem one or more rewards associated with the monitored individual's 48 compliance with one or more monitored requirements.” Examiner construes proximity restraints to mean user is proximate the mobile device.).

Regarding Claim 18, Kingery teaches the method of claim 16 further comprising the automatic taking of a blood sample by a testing device in operable physical contact with the user’s body and in electronic communication with the mobile device; (See at least 5, a monitoring method includes monitoring one or more sensor(s), wherein the one or more sensor(s) are configured to collect personally identifiable information, wherein the personally identifiable information pertains to a monitored individual, and enables the monitored individual to be uniquely identified. The one or more sensor(s) include a Blood Alcohol Concentration (BAC) sensor. The monitoring method also includes enabling a wireless transmitter to transmit a progress report on the monitored individual).

Regarding Claim 19, Kingery teaches the method of claim 18, further comprising the automatic, real-time analysis of the blood sample and real time electronic communication of analysis results via the mobile device to a third party; (See at least  41, a Blood Alcohol Concentration (BAC) sensor, wherein the BAC sensor may measure the persistence of ethanol in the blood and/or breath of the monitored individual 48).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingery, (U.S. Patent Application Publication No. 20160309122) in view of Jain et al., (U.S. Patent Application Publication No. 20150181016).
	As to Claim 17, Kingery teaches the method of claim 16.
Kingery does not teach wherein the mobile device is configured to not report its location outside the geo-fence.
However Jain teaches wherein the mobile device is configured to not report its location outside the geo-fence; (See at least abstract, 11, 12 19, 21, A geo-fencing application may be configured to detect, based on the monitored location information, that the associated mobile device has entered an area represented by a passive geo-fence and stop reporting location information to the server until the mobile device is outside the area represented by the passive geo-fence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kingery to include wherein the mobile device is configured to not report its location outside the geo-fence of Jain. Motivation to do so comes from the knowledge well known in the art that wherein the mobile device is configured to not report its location outside the geo-fence would help provide a .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingery, (U.S. Patent Application Publication No. 20160309122) in view of Abhyanker et al., (U.S. Patent Application Publication No. 20140172727).
	As to Claim 17, Kingery teaches the method of claim 15.
Kingery does not teach a request a ride/offer a ride transportation service.
However Abhyanker teaches further comprising a request a ride/offer a ride transportation service; (See at least  571, OiaCar may procure reasonable efforts to bring the renter 114 into contact with an operator 301 in order to provide a ride, subject to the availability of owners 301 in or around the renter's 114 location at the moment of the renter's 114 request for transportation services (e.g., ride request). OiaCar itself may not provide transportation services, and OiaCar may not be a transportation carrier. It may be up to the operator 301 to offer transportation services, which may be requested through the use of the application and/or the website. OiaCar may only act as intermediary between the renter 114 and the operator 301. The provision of the transportation services by the operator 301 to the renter may therefore subject to the agreement (to be) entered into between the renter 114 and the operator 301. OiaCar may not be a party to the agreement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kingery to include a request a ride/offer a ride transportation service of Abhyanker. Motivation to do so comes from the knowledge well known in the art that a request a ride/offer a ride transportation service would provide an offer to the user that would encourage the user to use the transportation service which would promote an increase in the sales and would therefore make the method/system more profitable.	
	
	
NPL Reference
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Psychology iresearchnet, Team-Based Rewards, 2016” describes “Rewards for performance are commonly used to maximize work output and productivity. With the increased use of team-based work, a variety of team-based reward systems have been developed, with the intent of maximizing performance and satisfaction in work teams. Team-based rewards are commonly defined as any formal incentives provided to a work team or at least one of its individual team members. Rewards may be based on organizational, team, or team member performance or other outcomes (e.g., sales, customer satisfaction, and profit).”.


	
Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# JP 2015170032 A teaches similar invention which describes Subsequently, the duplication resolving unit 114 acquires schedule information of each prospective attendee of the change target meeting from the schedule information storage unit 121 (S205). Subsequently, based on the acquired schedule information, the duplication resolving unit 114 is a period in which there is no plan common to all attendees of the change target meeting after the predetermined time α from the present time, and A period longer than the required time is specified as the change destination proposal period (S206). Note that when there are a plurality of candidates for the change destination proposal period, the one closer in time to the holding period of the change target meeting may be preferentially selected. Alternatively, a plurality of change destination proposal periods may be processed later. The time required for the change target meeting can be calculated based on the start date and time and the end date and time of the change target meeting. Also, the reason why the search range of the change destination proposal period is set to the predetermined time α or later from the present time is because, for example, it is not realistic that the start date and time of the change destination is the current time. Therefore, it is desirable that the predetermined time α is the shortest time that can be changed as a practical matter.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621